THOMPSON, J.
AFFIRMED. See Battle v. State, 911 So.2d 85, 89 (Fla.2005) (noting fundamental error is that which reaches down into the validity of the trial itself such that a guilty verdict could not have been obtained without the assistance of the alleged error); McCray v. State, 416 So.2d 804, 806 (Fla.1982) (stating “the fact that the defendant might have a better chance of acquittal or a strategic advantage if tried separately does not establish the right to a severance”).
ORFINGER and TORPY, JJ„ concur.